IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                              April 23, 2009

                                         No. 08-20462                     Charles R. Fulbruge III
                                                                                  Clerk

SCOTT Y. WOOD,

                                                     Plaintiff–Appellant,
v.

PENNTEX RESOURCES LP,

                                                     Defendant–Appellee.




                     Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:06-CV-2198


Before DAVIS, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*
       Scott Wood appeals a district court order compelling him to participate in
arbitration of a dispute arising out of a Stock Purchase Agreement (SPA). Wood
claims that he signed the SPA solely in his corporate capacity and did not
personally agree to be subject to arbitration.
       Upon de novo review of the district court’s grant of the motion to compel,1
we agree with the district court that because the SPA provided for obligations

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
           Webb v. Investacorp, Inc., 89 F.3d 252, 257 (5th Cir. 1996).
                                  No. 08-20462

personal to Wood in addition to the corporation’s obligations, his signature binds
him in both his corporate and personal capacities. Accordingly, the district court
properly ordered Wood to arbitration, and we therefore decline to address the
district court’s alternative holding that Wood could be compelled to arbitrate
under the doctrine of equitable estoppel.
                                 *      *      *
      AFFIRMED.




                                        2